 In the Matter of SEARS RoEBUCN & Co.andLocAL 282, UNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA, CIOCase No. 1-R-1467.Decided October 23, 1943Mr. Louis Jackson,of Boston, Mass., for the Company.Mr. Martin Janowof New Haven, Conn., for the Union.Miss Olive N. Barton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 282, United Retail, Wholesaleand Department Store Employees of America, CIO, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Sears Roebuck & Co., Water-bury, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Thomas H. Ramsey, Trial Examiner. Said hearing was heldatWaterbury, Connecticut, on September 3, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSears Roebuck & Co., is a New York corporation with its principaloffice in Chicago, Illinois.It is principally engaged in the purchaseand manufacture of general merchandise and its sale and distributionthrough 10 mail order houses and 600 retail stores; it also operates 10factories.This proceeding is solely concerned with the employees53 N. L.R. B., No. 2.5 '6DECISIONS OF NATIONAL LABOR RELVTIONS BOARDof the Company at its retail store at Waterbury, Connecticut, whichduring the past fiscal year purchased in excess of $250,000 in value ofmerchandise, more than 50 percent of which was shipped to the storefrom points outside the State of Connecticut.During the same period,this store made sales of merchandise amounting in value to more than$250,000, within the State of Connecticut, 9 percent of which was madeby mail orders placed at the mail order counter in the store and filledat the Company's mail order plants in Philadelphia, Boston, or NewYork, either by shipment direct to the purchaser or to be picked up bythe customer at the store.The Company concedes that it is engaged-in commerce within the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDLocal 282, United Retail, Wholesale and Department Store Em-ployees of America, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 13; 1943, the Union, claiming to represent the'Company's employees, requested recognition as the exclusive collectivebargaining representative of such employees.The Company refusedto grant the request until the Union was certified by the Board.A statement of the Regional Director introduced in evidence at thehearing indicates that the Union represents a substantial number ofemployees within the unit herein found appropriate.' ,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all full-time sales and office employees,excluding the manager, assistant manager, and part-time employees,-constitute an appropriate' unit. 'The Company seeks to exclude con-tingent employees, department or division, heads, and confidential,office employees.By the Company's rules any person who has not completed 30 hoursa week in 24 weeks of consecutive work, or a total of 720 hours in theCompany's store, is classed by the Company as a contingent employee;1The Regional Director reported that the Union submitted 18 membership cards, 13 ofwhich bore apparently genuine original signatures of persons whose names appear on theCompany'spay rollofMay 22, 1943,which contains the names of 19 persons in thealleged appropriate unit. SEARS ROEBUCK & CO.7after completing this period, he automaticallybecomes aregular em-ployee and receives a weekly salary instead of an hourly rate.Uponbecoming a regular employee he is eligible, after a year's service, tobecome a member of the Company's profit sharing and pension fundplan, to have an employee's credit account, to receive sick leave andvacation allowances,to get an emergency loan from the Company,to receive regular payfor legalholidays, and to payfor absenceson account of certain family emergencies.After 24 weeks of con-secutive service, the employee is also eligible for membership in theCompany's groupinsurance.There are at present about three suchemployees in the store.The Union suggests that the probationaryperiod should be limited to 4 to 6 weeks ; it would include the presentcontingent employees.We are of the opinion and find that the con-tingent employees have interests sufficiently allied to those of theregular employees.We shall therefore include them in the unit.'The Company at its Waterbury store employs 7 departmental, ordivision heads, who are in charge of from 1 to 3 departments each.Their duties include the selection of the merchandise to be sold inthe department, with the approval of the store manager.The headspends about 50 percent of his time in actualselling.Somedepart-ment heads have one or two salesmen working"under them; othershave none.Fourteen departments are covered by 7 division heads;4 departments are under the supervision of the assistant manager ofthe store.There are a total of 4 regular employees assigned to de-partments in the entire store.The heads do not have authority tohire or discharge, but.are, according to the Company, vested withauthority to recommend such action to the store manager or assistantmanager.In practice it appears that their authority in this respectis confined to asking for more help. The department head, who hasa sale'sperson in his department, is authorized to correct a salesperson for bad treatment of it customer, but he has no authority todiscipline him.The division head receives in addition to his salarya small commission based on the total amount of business done inthe departments of which he is head. The Union contends that these,employees are simply sales persons and not in fact supervisors.Wenote that were these employees to be regarded as supervisory, therewould be more supervisory than nonsupervisory employees.Wefind that the department or division heads do not exercise substantialsupervisory authority, and we shall therefore include them in theunit.2 SeeMatter of Seat s, Roebuck and Company,44 N L. R.B. 507, where a similar decisionwas reachedCf.Matter of Sears, Roebuck and Company,45 N. L. R. B. 526, where,contingent employees were excluded pursuant to the agreement of the parties. SDECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company employs Alma Seabourne and Alice Kaczynski inits office, whose duties, the Company contends, are of a confidentialnature.They have access to a confidential manual on the Company'spolicies and to all the correspondence between the store and theCompany's main office at Chicago concerning the disciplining of em-ployees, employee grievances, personnel matters in general, and laborrelations.In accordance with our usual policy in relation to suchconfidential employees, we shall exclude them from the unit.We find, accordingly, that all full-time sales and office employees,including contingent employees and departmental, or division heads,but excluding confidential employees, part-time or extra employees,the manager, and the assistant manager, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in.the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulationis-Series 2, as amended, it,is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sears, Roebuck& Co., Waterbury, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region,'acting in this matteras agent for the National Labor Relations Board, and subject to.Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, but SEARS ROEBUCK & CO.9excluding those employees who have since quit or been dischargedfor cause and have not bepn,rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Local 282, United Retail, Wholesale and Department Store Em-ployees of America, affiliated with the Congress of Industrial Organi-zations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.